First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Briefly, the instant claims are drawn to a method for treating or managing lysosomal storage disease resulting from a nonsense mutation utilizing the claimed treatment regimen.
The medical art teaches various treatment regimens for treating/managing 
lysosomal storage disease resulting from a nonsense mutation.  However, the instant 
claims recite “treating”, which is defined by the specification as: 
[0033] As used herein, the terms “treat”, “treating” and “treatment” refer to the eradication or amelioration of the disease or symptoms associated with the disease. In certain embodiments, such terms refer to minimizing the spread or worsening of the disease resulting from the administration of 3-[5-(2-fluoro-phenyl)-[1,2,4]oxadiazol-3-yl]-benzoic acid or a pharmaceutically acceptable salt, solvate or hydrate thereof to a patient with such a disease.

The term eradication is defined as:
Definitions from Oxford Languages 
e·rad·i·ca·tion
noun
the complete destruction of something.
"the eradication of poverty"
Similar:

eradication (dictionary.com)
noun
the complete removal, destruction, or erasure of something
In essence, the instant claims are inclusive of complete removal/destruction/ erasure, i.e., cure, of lysosomal storage disease resulting from a nonsense mutation after administration of the claimed treatment regimen.  In other words, lysosomal storage disease will entirely cease after administration of the composition.  Applicant has not demonstrated curing of any lysosomal storage disease in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the composition 
instantly claimed and curing of any lysosomal storage disease.  
Note:  Lysosomal storage diseases are inherited metabolic diseases.
While the Applicants might be enabled for treatment in vitro, the Applicants are not enabled for curing any lysosomal storage disease in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed composition actually cures/eradicates any lysosomal storage disease.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karp et al. (US 2004/0204461).
Karp et al teaches a method of treating lysosomal storage disease (i.e., a disease mediated by premature translation termination or a nonsense mutation of the dystrophin gene) in a human, comprising orally administering 1,2,4-oxadiazole benzoic acid compounds of formula I:

    PNG
    media_image1.png
    134
    166
    media_image1.png
    Greyscale
or pharmaceutically acceptable salts thereof, including, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see the entire article, especially Abstract; Table I, compound #28; paragraphs 0103, 0217, 0226, 0229).  The reference also teaches that dose and dose frequency varies dependent upon the age, body weight (i.e. the dose is determined by patient weight) and response of the individual patient and that the daily dosage may range from 0.1 to 2000mg, preferably given as multiple dosages throughout the day taken with food, e.g. about 30 minutes after a meal (paragraphs 0248, 0249, 0262, 0323, 0325 and 0323). Karp et al further teaches that the therapy may be initiated at a lower dosage and that the dosage may be increased depending on the response of a particular patient (paragraph 0249).
Karp et al does not expressly teach the compositions comprising excipients, dosages and administration schedule specified by the instant claims, i.e. the administration as three daily dosages in the amounts and taken via the schedule of the instant claims.
However, Karp et al. teaches various formulation and utilization of excipients known in the art (see for example, paragraphs 0251-0299; especially Tables 3 and 4).  It is obvious from the above teachings that Karp et al. contemplates variation in the dosage amounts and administration schedule of the active agents and specifically acknowledges that such a matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan (see e.g. paragraphs 0248, 0249, 0323 and 0325).  
Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. 
Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628